CHARLES CLARK, Circuit Judge,
concurring:
I concur in the result of Judge Thornber-ry’s opinion and in almost everything he writes. Respectfully, I cannot agree with Judge Thornberry’s conclusion that the only act of “sexual conduct” as defined by Georgia law arguably depicted in the January issue of Oui and Penthouse was lewd exhibition of the genitals. In the pictorial entitled “Two Girls in Paris” in Oui, two naked females are depicted in a bathroom and bedroom in various positions which the text makes plain are of lesbian embrace and foreplay. In two of its naked-female pictorial sections, Penthouse includes pictures of women practicing or simulating masturbation. With the camera aimed at the genitals, each is posed eyes closed, mouth open, fingering her clitoris. The accompanying text contains passages which reinforce the masturbatory imagery.
In addition to text materials which Judge Thornberry adjudges obscene, I find extensive pictorial and verbal portions of Oui and Penthouse which violate Georgia law in a patently offensive way. Because of these additional materials, I completely agree with Judge Thornberry’s application of Miller’s second prong in respect to these publications.
Although I am in full agreement with Judge Thornberry’s analysis of existing precedent relating to application of the “taken as a whole” test to magazines, I write further only to observe that this rule of law in its present state of development creates needless uncertainty for everyone involved.
*1374In its first two tests, Miller (i) adopts a community’s standard of prurience and (ii) permits the community to codify specific bans on sexual conduct. An overbroad interpretation of whether, “taken as a whole,” a publication as loosely structured as these magazines lacks serious literary, artistic, political or scientific value could deny all meaning to those standards of morality and decency. How then is this third test to be applied? Should it weigh the good against the bad, i. e., does one brilliant article on the arts outweigh explicit pictures of a couple copulating, or does one series of pictures portraying the rape and mutilation of a child outweigh two average articles on politics or science? When the materials are totally independent of every other portion of the publication except through a claimed appeal to some interest of the magazine’s expected audience, I submit that segment ought to be separately appraised. If it is totally independent, it ought not be carried, Typhoid Mary-like, into a community by other articles which show serious merit. Ipse dixit judicial pronouncements on the value of an individual magazine “as a whole” are no more helpful than the “I know it when I see it” approach. Until the court permits separate appraisal of each discrete segment of the hodgepodge, publishers, community, policeman, and judge will have to continue to wonder what the drum says.
I don’t like to find myself in disagreement with Judge Kravitch and Judge Freeman, who live in Atlanta, about the contemporary community standards of Fulton County, Georgia, but as Judge Thornberry so aptly puts it, my appellate judicial responsibility in this regard is to be exercised independently of theirs. I do not pretend to know every citizen, community, or family value that comprise that bustling, cosmopolitan metropolis, but I know enough of them to make a sure, true judgment that the average person in Atlanta applying contemporary community standards would find the January issues of both Penthouse and Oui, taken as a whole, to appeal to the prurient interest and to lack serious literary, artistic, political, or scientific value.